Citation Nr: 1043602	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the Veteran had qualifying service for the purpose of 
establishing the Appellant's basic eligibility for VA nonservice-
connected death pension benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized military service in the Philippines from January 1944 
to April 1946.  He died in September 2005.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an October 
2008 decisional letter of the Manila RO.

As an initial matter, the Board finds that clarification is 
necessary as to the matter on appeal.  In May 2008, an informal 
claim was received from the appellant; she indicated that she 
wanted to "apply [for] the disability benefits from the U.S. 
embassy pension."  In July 2008, she submitted a formal claim 
for Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits without clarifying the benefits for which 
she was applying.  Accordingly, the RO gave consideration to all 
three claims and, in October 2008, denied the appellant's claims 
for nonservice-connected death pension benefits, DIC, and accrued 
benefits.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  While special wording is not 
required, the NOD must be in terms that can be reasonably 
construed to express disagreement with a decision made.  
38 C.F.R. § 20.201.  In January 2009, the appellant submitted an 
NOD without identifying which of the determinations in the 
October 2008 decisional letter she was appealing.  A Decision 
Review Officer (DRO) reviewed the claims file and determined that 
because the appellant's May 2008 informal claim had been for 
death pension benefits only, that was the matter the she was 
appealing.  As such, in March 2009, an SOC was issued to address 
the matter of whether appellant was legally entitled to VA 
nonservice-connected death pension benefits only.  In July 2010, 
a DRO contacted the appellant by telephone to clarify her NOD, 
and whether she was also appealing her claims for DIC and accrued 
benefits.  The appellant stated that she disagreed only with the 
issue of entitlement to VA nonservice-connected death pension 
benefits.  See July 2010 report of contact.  Accordingly, the 
Board finds that this is the only matter before the Board.


FINDINGS OF FACT

1. The Veteran's certified military service consisted of: missing 
status (and in recognized guerilla service) from January 1, 1944 
to March 7, 1945; recognized guerrilla service from March 8, 1945 
to August 27, 1945; and Regular Philippine Army service from 
August 28, 1945 to April 16, 1946.  

2. The Veteran's service is not qualifying  service for VA 
nonservice-connected death pension benefits.


CONCLUSION OF LAW

As the Veteran did not have qualifying service, the threshold 
legal requirement for establishing entitlement to VA nonservice-
connected death pension benefits is not met.  38 U.S.C.A. §§ 101, 
107, 1521, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to the appellant's claim for VA 
nonservice-connected death pension benefits.  As will be 
explained below, her claim must be denied as a matter of law 
because the undisputed facts, when applied to the controlling law 
and regulations, render the appellant ineligible for the claimed 
benefits.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to assist 
nor the duty to notify provisions of the VCAA are implicated.  
The Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the questions are 
limited to statutory interpretation.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  

B.	Legal Criteria, Factual Background, and Analysis

Nonservice-connected death pension benefits are payable to a 
surviving spouse of a veteran of a period of war who meets 
established service requirements.  38 U.S.C.A. § 1541.  To 
establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the deceased must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  In turn, "active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  The "Armed Forces" consist of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946 in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines in the service of the Armed Forces of the 
United States (including recognized guerrilla service) is 
qualifying service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for nonservice-connected pension (to include 
death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.

The Court has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA believes 
to be authentic and accurate, or service department verification, 
that a particular individual served in the U. S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

The service department has certified that the Veteran's military 
service consisted of missing status from January 1, 1944 to March 
7, 1945; recognized guerrilla service from March 8, 1945 to 
August 27, 1945; and Regular Philippine Army service from August 
28, 1945 to April 16, 1946.  He was found to be entitled to pay 
under the Missing Persons Act for the period of January 1, 1944 
to March 7, 1945, as this was considered recognized guerrilla 
service.  See December 2008 certification from the National 
Personnel Records Center and ARCEN Form 632.  It is not shown or 
alleged that the Veteran had any additional active service.  The 
appellant has provided no evidence that would warrant a request 
for re-certification of service.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994); see also July 2010 report of contact (noting 
that the appellant stated she did not have any additional 
evidence to submit).  Notably, she does not dispute the Veteran's 
military service, as certified by the service department.  
Consequently, the Board finds that the Veteran did not have 
qualifying service, and that the appellant does not meet the 
basic eligibility requirements for nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 107; 1521(j), 1541; 38 C.F.R. 
§ 3.3, 40, 3.41.  The Board is legally precluded from finding 
otherwise.  See 38 C.F.R. § 20.101.  

The appellant's sole argument in this matter is that because the 
Veteran served "under American Nationals," she is entitled to 
VA nonservice-connected death pension benefits as his surviving 
spouse.  See December 2009 NOD.  It is not in dispute that, 
during World War II, the Veteran served in the organized military 
forces of the Government of the Commonwealth of the Philippines 
in the service of the Armed Forces of the United States.  
However, as was explained above, such service qualifies a 
surviving spouse for DIC and burial allowance benefits only; it 
is not qualifying service for nonservice-connected death pension 
benefits.  Because the law is dispositive on this issue, the 
appellant's claim must be denied because of the absence of legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


